Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 27, 2021. Claims 1-20 are currently pending. Claims 3,8,11-14,17 and 19 were withdrawn during an earlier restriction requirement. It is noted that applicant elected Species II related to the temporal fine structure parameter being an energy parameter, see response filed 8/23/2021, therefore the claims have been searched and reviewed with the elected species in mind and any future amendments made to the claims must be made in accordance with the elected species. 

Specification
In view of the response filed on 10/27/2021 amending the abstract the objections made against the specification in the office action of 9/16/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,4-7,9-10,15-16,18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been amended to recite “where the window function includes a function between an energy sample as a function of frequency, or peak energy difference between samples as a function of frequency, and/or peak energy difference as a function of energy difference per sample” it is unclear what applicant is attempting Claim 1 recites “performing a time to frequency transformation of the multiplied sampled audio signal and the window function” (lines 11-15), it is not clear how a plurality of spectrum samples can be provided by performing a time to frequency transformation on the multiplied sampled audio signal with the window function in a time domain, clarification is required. Further, it is unclear the meaning of "window spectrum in frequency domain", clarification is required. It is unclear what the limitation “energy level difference” and how the temporal fine structure parameter is determined based on the energy level difference and the window function, clarification is required. Claim 2 recites storing “a plurality of window frequency differences and/or a plurality of window energy level differences” (lines 2-3) but then seems to contradict this limitation when reciting estimating the temporal fine structure parameter based on the plurality of window frequency differences and the plurality of window energy level differences (lines 9-10) which requires both a plurality of window frequency differences and a plurality of window energy level differences, clarification is required. Claim 2 recites the terms "window frequency differences", "window energy level differences’, "window function" and "window spectrum of  an N length window function” (lines 3-5), it is unclear how the “window frequency differences” and “window energy level differences” are generated from the “window spectrum”, clarification is required. Claim 2 recites “estimating the Temporal Fine Structure parameter further includes estimating a frequency difference, for one or more of the energy level differences of the group of spectrum samples, based on the plurality of window frequency differences and the plurality of window energy level differences” is it unclear what applicant is intending when reciting that the estimating the temporal fine structure parameter further includes estimating a frequency difference “based on the plurality of window frequency differences and the plurality of window energy level differences”, clarification is required. Claim 4 recites the limitation "the plurality of window energy level difference" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 recites the limitation "the frequency Claims 6-7 recite “the window function” it is unclear whether applicant is referring to the “window function” recited within claim 2 (line 4) or the “window function” recited within claim 1 (lines 9-10), clarification is required. Claim 10 recites “determining another plurality of spectrum samples by…and performing a time to frequency transformation and a multiplication of the frequency shifted sampled audio signal with the window function” (lines 5-6) which has now been specified within claim 1 to include “an energy sample as a function of frequency, or peak energy difference between samples as a function of frequency, and/or peak energy difference as a function of energy difference per sample”, it is not clear how another plurality of spectrum samples can be provided by performing a time to frequency transformation and a multiplication of the frequency shifted sampled audio signal with the window function in the time domain” clarification is required. Further, is “the window spectrum” (line 6) referring back to “a window spectrum” (claim 1 line 15) now recited within claim 1, clarification is required. Claim 16 recites the limitation “difference is between a first energy level of the first sample and the energy level at a frequency parameter" it is unclear what the language “the energy level at a frequency parameter” means, clarification is required. Claims 2,4-7,9-10,15-16,18 and 20 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1.  Claims 6-7,16 and 18 directly or indirectly depend from claim 2 and are also rejected to for the reasons stated above regarding claim 2.  Claim 20 directly depends from claim 4 and is also rejected to for the reasons stated above regarding claim 4. The 112 issues have made it difficult to determine the exact scope of the claims to provide a proper search of the prior art to determine the presence of any potential references.   

Response to Arguments
It is noted that the rejections have been updated in view of the claim amendments filed 10/27/2021. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792